DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 04 October 2021. Claims 1-3, 5-9, and 11-12 are pending; claims 1, 5, 7 and 11 are amended and claims 4, 10 and 13-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 5 and 11 have been amended to recite “deconstructing”. Examiner has thoroughly reviewed applicant’s disclosure and can find no description of “deconstructing”. While applicant has described “reconstructing” a first resource block to obtain a second resource block with respect to a resource mapping method/apparatus (Fig. 12), applicant is silent with respect to “deconstructing” when it comes to the resource demapping method/apparatus (Fig. 14). Applicant discloses reciprocal actions in the demapping (successively performs demodulation, deinterleaving, rate dematching and blind decoding) method to those of the mapping method (successively performs channel encoding, rate matching, interleaving, and modulation); however, this cannot be construed as deconstruction in light of the features of claims 6 and 12. As such, there is no written description of the combination of features recited in claims 5 and 11; therefore, one of ordinary skill in the art would not have reached the conclusion that applicant possessed the invention of claims 5 and 11 at the time of filing the application.
Claim 6 depends on claim 5 and claim 12 depends on claim 11. Accordingly, claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 5 and 11 have been amended to recite, in part, “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection.”
Claim 5 is directed towards a “resource demapping method”. The claims are given the broadest reasonable interpretation in light of the specification. The specification indicates “Actually, REs in a resource block are not necessarily completely adjacent. Consequently, SNRs of a1 and a2 may be different, or SNRs of b1 and b2 may be different, or SNRs of c1 and c2 may be different, where a1 and a2, b1 and b2, and c1 and c2 are obtained through demapping at the receive end. In other words, SNRs of symbols carried at adjacent candidates at a same aggregation level may be caused to be different. In view of this, this application provides a resource mapping method and an apparatus thereof, so that a receive end can find, without calculation, a symbol pair with close signal-to-noise ratios at candidate locations at a same aggregation level, which facilitates blind detection at the receive end.” (See pre-grant publication of the instant application [0084]-[0085]). That is to say, this feature appears to be a feature of the resource mapping and not a feature of a “resource demapping method” and it is unclear how these features limit a resource demapping method in light of applicant’s disclosure. 
Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. “wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”. It would appear from applicant’s disclosure that a conventional apparatus performing blind decoding would achieve the same result when receiving resources mapped according to the method of claim 1 and apparatus of claim 7. 
Further, claim 11 is directed towards a user equipment which performs the resource demapping method. It is not clear form the claim construction how the features “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection” limit the structure of the user equipment because applicant’s disclosure appears to indicate that this feature is an intended result achieved by the resource mapping method.
Further, claims 5 and 11 have been amended to recite “and deconstructing”. Applicant’s disclosure is silent with respect to what features constitute “deconstructing”. The term “deconstructing” is not a term of the art, and applicant’s disclosure does not apprise one of ordinary skill in the art what the scope of “deconstructing” encompasses. 
The term "close" in claims 5 and 11 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear how “close” the signal-to-noise ratio of the pair of symbols must be in order to satisfy the claims.
For these reasons, it is impossible to determine the scope of the invention of claims 5 and 11.
Claim 6 depends form claim 5 and claim 12 depends from claim 11. Accordingly, claims 5-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0063350 A1) in view of Applicant’s Admitted Prior Art (AAPA).

Regarding claim 1, Kim discloses a resource mapping method, comprising: 
successively performing  encoding, rate matching and modulation on downlink control information and cyclic redundancy code check information that correspond to each of at least one user equipment to obtain a modulated symbol set (Fig. 5 [0063] disclosing “A BS determines a PDCCH format according to DCI to be transmitted to a UE. Thereafter, the BS attaches a cyclic redundancy check (CRC) to the DCI, and masks a unique identifier (referred to as a radio network temporary identifier (RNTI)) to the CRC according to an owner or usage of the PDCCH (block 510)”; [0066] disclosing “The CRC-attached DCI is encoded to generate coded data (block 520). Encoding includes channel encoding and rate matching.”; [0067] disclosing “The coded data is modulated to generate modulation symbols (block 530).”)
performing nested-structure mapping on a modulated symbol set to obtain a first resource block ([0068] disclosing “The modulation symbols are mapped to physical resource elements (REs)”, Fig. 6 showing a resource block comprising control channel elements and Fig. 7 showing the nested control channel element structure comprising a UE specific search space), wherein the modulated symbol set carries downlink control information corresponding to each of at least one user equipment, and modulated symbols of same user equipment that are carried on the first resource block are consecutive ([0060] disclosing “Control information transmitted through the PDCCH is referred to as downlink control information (DCI).”; [0063] disclosing “A BS determines a PDCCH format according to DCI to be transmitted to a UE.”; [0069] disclosing “FIG. 6 shows exemplary resource mapping of a PDCCH.” and Fig. 7 showing the UE specific search space as consecutive; [0063] RNTI identifies the owner of the PDCCH); 
reconstructing the first resource block to obtain a second resource block, wherein modulated symbols of same user equipment that are carried on the second resource block are non-consecutive (Fig. 14 and 15 and [0169] disclosing “An extended search space is defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe. By interleaving CCEs within an extended search space, an interleaved extended search space is configured.”; [0063] RNTI identifies the owner of the PDCCH; See also Fig. 23-24, [0199]-[0201]); and 
mapping the second resource block to a time-frequency resource ([0170] disclosing “The whole of the CCEs that includes an interleaved extended search space is interleaved as shown in FIG. 6 and mapped to physical resources.”); and
transmitting the downlink control information in the time-frequency resource to the corresponding user equipment ([0222]-[0223] disclosing transmitting the control channel to user equipment).
Kim does not expressly disclose the following; however, AAPA discloses a step of interleaving between the steps of rate matching and modulation (Fig. 1 and [0003] disclosing “ Then, the base station serializes the RNTI-scrambled CRC sequence to the foregoing DCI, to obtain the serialized sequence, and then successively performs channel encoding, rate matching (RM for short), interleaving, modulation, mapping, and a sending procedure on the serialized sequence.”).
One of ordinary skill in the art would be capable of utilizing the known techniques in AAPA for sending the PDCCH to improve the methods and apparatuses of Kim. The interleaving is seen as an improvement of the transmission device which is not expressly applied to the device of Kim. As evidenced by the prior art, one of ordinary skill would have been capable of adding the interleaving of the conventional device disclosed in AAPA to the invention of Kim with results which are predictable to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the interleaving to the methods and apparatuses of Kim.

Regarding claim 2, Kim discloses the method according to claim 1, wherein the reconstructing of the first resource block to obtain a second resource block comprises: 
performing one time of row-column interleaving on the first resource block to obtain the second resource block, wherein a column width of the one time of row-column interleaving is 2n, and n is a positive integer (Fig. 19, [0188]-[0190], also see Figs. 21 and 26).

Regarding claim 3, the claim is directed towards performing the reconstruction step two times. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform the step twice as a matter of engineering design choice with a reasonable expectation of success following the teaching of Kim. Doing so would provide the further benefit of increasing diversity in the communications as taught by Kim such that, “it can be prevented that PDCCH for an arbitrary UE is concentrated on a particular CCE. In other words, a PDCCH blocking probability is lowered. Also, a BS can have flexibility in PDCCH scheduling.” ([0222])

Regarding claims 7-9, the claims are directed towards a network device, comprising: a memory, configured to store a program; and a processor, configured to execute the program stored in the memory, and a transceiver, wherein when the program is executed, the processor and transceiver performs the method of claims 1-3. Kim discloses such implementations (Fig. 30, base station 2100, [0226]-[0229]); therefore, claims 7-9 are rejected on the grounds presented above for claims 1-3.

Regarding claims 5-6 and 11-12, the claims are directed towards the method and apparatus which performs the method reciprocal to the method and apparatus of claims 1-3 and 7-9. As such, the claims are rejected on the grounds presented above for1-3 and 7-9 mutatis mutandis. 
Satisfaction of the steps claimed in claim 1 necessarily result in satisfying the intended use recited in the claims. (e.g. “and wherein a pair of symbols in the modulated symbol set that belongs to same user equipment and has close signal-to- noise ratio is located at candidate locations of a same aggregation level to facilitate blind detection”). 
See Outdry Techs. Corp. v. Geox S.p.A., 859 F.3d 1368, ”Satisfaction of the claimed steps necessarily results in satisfying a "process for waterproofing leather." This is not a separate limitation that must be disclosed…in order to uphold the Board's obviousness determination.”

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive. 
Applicant’s remarks (See first paragraph pg. 7, last paragraph on pg. 8) amount to attorney’s arguments without any evidentiary support; therefore, said remarks have no probative value.
With respect to applicant’s arguments that Kim does not mention “nested-structure mapping” (see section (A)(a) on pg. 9), Anticipation "is not an 'ipsissimis verbis' test." In re Bond, 910 F .2d 831, 832 (Fed. Cir. 1990) (citing Akzo N. V. v. United States Int'l Trade Comm 'n, 808 F.2d 1471, 1479 & n.11 (Fed. Cir. 1986)). "An anticipatory reference ... need not duplicate word for word what is in the claims." Standard Havens Prods. v. Gencor Indus., 953 F.2d 1360, 1369 (Fed. Cir. 1991). See also Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381 (Fed. Cir. 2015) ("However, a reference can anticipate a claim even if it 'd[oes] not expressly spell out' all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would 'at once envisage' the claimed arrangement or combination.") (quoting In re Petering, 301F.2d676, 681 (CCPA 1962)).
Applicant’s remarks do not effectively shift the burden to examiner because they fail to illustrate a distinction between the “nested-structure mapping” and the prior art by merely providing  statements contradicting examiner’s findings.
With respect to applicant’s assertion related to “modulated symbols of same user equipment that are carried in the first resource block are consecutive” (See remarks Section (A)(b) on pg. 10). As far as can be understood from applicant’s disclosure, Fig. 9 illustrates this feature (See pre-grant publication Fig. 9 and [0089] “The network device performs the nested-structure mapping on the modulated symbol set to obtain the first resource block, and the modulated symbols of the same user equipment that are carried on the first resource block are consecutive. For an effect of mapping the first resource block to the time-frequency resource, refer to FIG. 9”). This feature is merely a logical construct of an intermediate result and examiner sees no difference between that and the depiction of a user specific search space depicted in Fig. 7 of the reference of record Kim which depicts consecutively arranged CCEs comprising symbols at various aggregation levels. Applicant’s disclosure does not provide much more to goon than that of Fig. 9 and [0089] for providing insight into the scope of this feature and applicant’s remarks merely provide contradiction to examiner’s findings without any explanation of the disputed feature which would illuminate a gap between the feature and the prior art.
Clearly a user specific search space is for a same user equipment. Further, Kim discloses the PDCCH is created by the base station which masks a unique identifier (referred to as a radio network temporary identifier (RNTI)) to the CRC according to an owner or usage of the PDCCH ([0063]) which also indicates the PDCCH is for at least one user equipment.
With respect to applicant’s remarks related to “reconstructing” (see Section (B)(a) on pg. 11), examiner respectfully disagrees. Applicant’s remarks ignore the findings of examiner and misconstrues the grounds of rejection.  Kim discloses interleaving based on the index. IN fig. 8, the indexes are consecutive. After interleaving the indexes depicted in of Fig. 15 an interleaved extended search space is created from the original extended search space defined from the whole of the CCEs that can be used for transmission of a PDCCH within a control region of a subframe which is then mapped to the physical resource. This feature appears no different than applicant’s disclosure in which the logical construct resulting from the nested-structure mapping (Fig. 9) is then rearranged by Solution 1: The network device performs one time of row-column interleaving processing on the first resource block to obtain the second resource block ([see pre-grant publication of the instant application at [0091] in comparison to Kim Fig. 23-24, [0199]-[0201]). It is after this reconstructing or rearranging that the symbols are mapped to the time frequency resource in the claims and in Kim.
With respect to the remarks about “non-consecutive” (see section (B)(b) at pg. 11), Fig. 24 shows consecutive before row column block interleaving (before reconstruction) and non-consecutive after row column block interleaving (after reconstruction) and as indicated above, applicant’s remarks ignore these findings of examiner, they ignore examiner’s remarks throughout prosecution and are not persuasive for these reasons. It should be apparent to the reader that a user specific search space are for an particular user equipment which appears, in Kim, to correspond to a PDCCH created by the base station which masks a unique identifier (referred to as a radio network temporary identifier (RNTI)) to the CRC according to an owner or usage of the PDCCH and the search space of Fig. 7 as the extended search space which starts with consecutively arranged symbols which are then reconstructed through row-column block interleaving to become non-consecutive as depicted in Fig. 24. As such, these remarks are not persuasive.
With respect to applicant’s remarks as they relate to claims 5 and 11, the features recited appear to be based on the resource mapping, further, the features are ambiguous with respect to the scope of the invention and certain amended features appear to lack a written description. Further, based on applicant’s remarks and disclosure. It would appear from applicant’s disclosure that a conventional apparatus performing blind decoding would achieve the same result when receiving resources mapped according to the method of claim 1 and apparatus of claim 7. As such, the claim construction of claims 5 and 11 are impermissible because a typical user equipment would appear to infringe on the claims through no fault of its own when applicant’s base station transmitted the resources mapped according to the method of claim 1 or apparatus of claim 7. Claims 5-6 and 11-12 do not require success in blind detection and the amended features are a result of the signal received and not the resource demapping method or user equipment which performs the method.
For these reasons, applicant’s remarks are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461